Norval, J.,
dissenting.
I find myself unable to reach the conclusion that the evidence adduced on the trial is insufficient to sustain the finding of the court below that service of summons was not duly made upon George Graves in the foreclosure cause. In addition .to the sheriff’s return indorsed on the summons in that suit, and the presumption which must be indulged in favor of its truthfulness, there is the clear, positive, and direct testimony of that officer that he served the summons on Graves at his residence in Neligh on the date named in the return by leaving' a true copy of the writ for him with Mrs. Graves. Certainly this evidence was sufficient to support the finding of the district court. There was a large mass of evidence introduced tending to show that the summons was not served upon Graves, which would have warranted the court below in deciding this point in favor of Graves. There Avas a sharp conflict in the evidence, and to disturb the judgment of the district court is to disregard the rule time and again asserted and applied by each member of this court that a finding of fact based on conflicting evidence will not be disturbed on review.